— Judgment, Supreme Court, New York County (Ascione, J.), entered October 5, 1981, granting petitioners’ article 78 petition in the nature of mandamus to effect payment to petitioners in the sum of $457,986 plus costs and interest, modified, on the law, to reduce the rate of interest awarded after June 25,1981 to 6%, and otherwise affirmed. The 9% interest rate made applicable after June 25, 1981 by the amendment of CPLR 5004 pertains “except where otherwise provided by statute”. Section 16 of the State Finance Law provides that the rate of interest payable by the State shall not exceed 6%. Concur — Murphy, P. J., Ross, Lupiano, Fein and Lynch, JJ.